Citation Nr: 1234530	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as borderline diabetes to include as due to herbicide exposure. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.
ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1961 to November 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for the possible onset of diabetes mellitus, dysthymic disorder, and entitlement to TDIU.  

In March 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have diabetes mellitus.  






CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service or exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for diabetes mellitus as the condition was incurred due to herbicide exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The competent medical evidence of record does not establish that the Veteran has been diagnosed with diabetes mellitus.  Service treatment records are negative for findings related to diabetes and laboratory testing conducted throughout the Veteran's more than 20 years of active service were consistently negative for abnormal sugar levels.  The Veteran's sugar levels and endocrine system were also normal at the April 1981 examination for separation.  

The post-service medical evidence of record is also negative for a competent diagnosis of diabetes.  Although the Veteran was diagnosed with "borderline diabetes mellitus" during a February 2009 VA examination and possible diabetes by a private doctor in April 1999, these findings do not represent a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Similarly, the diagnosis of elevated blood sugar by a private physician in September 2008 is merely a laboratory finding and is not a disability capable of service connection.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

The Veteran contends that service connection is warranted for diabetes.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of diabetes mellitus.  He is competent to identify and explain the symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Diabetes mellitus can affect multiple  systems of the body, manifests a combination of physical and laboratory signs and symptoms, and requires specialized medical training and expertise to properly identify.  The Board notes that the Veteran has never provided any specific allegations regarding his claimed diabetes, such as symptoms he experiences from the condition.  He also testified during the March 2012 hearing that he was unsure whether he actually had the disability.  Furthermore, the Veteran has not reported any contemporaneous medical diagnosis of the condition and his claim is not supported by a diagnosis by a medical professional.  

Thus, the Board finds that the evidence establishes that the Veteran does not have diabetes mellitus.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in February 2009 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for diabetes mellitus, claimed as borderline diabetes to include as due to herbicide exposure, is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU.  

In a May 2012 statement, the Veteran reported that he had recently begun psychiatric treatment at the Leesburg VA Community Based Outpatient Clinic (CBOC) (part of the Orlando VA Medical Center (VAMC)).  He had been referred to a psychiatrist and was planning to attend a PTSD support group.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, copies of the Veteran's VA treatment records must be made a part of the virtual or paper claims file. 

The Board also finds that an additional VA examination and medical opinion are required to address whether a pre-existing psychiatric disorder was aggravated during active service.  The May 1960 enlistment examination includes a diagnosis of mild emotional instability and although the Veteran was accepted into service, a psychiatric disorder was clearly noted at enlistment.  The Veteran testified in March 2012 that his condition was aggravated during service due to events such as his mother's death, relationship problems with his wife, and his exposure to combat during a four month classified tour in the Republic of Vietnam.  

Although the Veteran was provided a VA examination in February 2009, the rationale for the proffered opinion is not adequate.  The VA examiner noted the finding of emotional instability at the Veteran's enlistment, but merely stated that there was no information to support the Veteran's aggravation claim.  In light of the Veteran's credible testimony and personnel records documenting family stressors and a decline in the Veteran's performance during service, the Board finds that an additional VA medical opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one).  

With respect to the claim for TDIU, the Board finds that it is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  As such, it is also remanded to allow for development of the pending service connection claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain complete records of treatment from the Orlando VAMC (including the Leesburg CBOC).  These should be associated with either the paper claims folder or with the Veteran's Virtual VA folder.  All efforts to obtain these records must be documented in the claims folder and must continue until it is determined that any further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) (2011).

2.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  The examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner must identify all present psychiatric disorders, to include whether the Veteran meets the criteria for a diagnosis of PTSD.  

The examiner is then requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the emotional instability noted on the Veteran's May 1960 enlistment examination was aggravated due to any incident of the Veteran's active duty service.  

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service.

A complete explanation with specific reference to evidence contained in the claims file should be provided for all expressed opinions.  If the examiner determines that an opinion cannot be be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. Barnard 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


